The Attorney                     General of Texas
                                                           March 10, 1983

   JIM MATTOX
          General
   Attorney

                                  Honorable James W. Smith.          Jr.                    opinion   No. Jn-6
  Supreme Cowl Building           Frfo County Attorney
  P. 0. BOX 12546                 P. 0. Box V                                               RI?: Whether the commissioners
  Auslin. TX. 76711. 2546
                                  Pearsall. Texas     78061                                 court may exclude    the county
  51214712501
                                                                                            clerk   from     its   executive
  Telex 9101674-1387
   Tekcopiar      51214750266
                                                                                            session meetings

                                  Dear Mr. Skith:
   1607 Main St.. Suite 1400
   Dallas, TX. 75201.4709
                                        You have asked whether the commissioners          court of Frio County may
   2141742-6944
                                  exclude    the county clerk       from executive  sessions    of the court.   You
                                  contend that inasmuch as the county clerk           is ex officio    clerk of the
   4624 Alberta Ave.. Suile 160   commissioners     court,  articles    1940 and 2345, V.T.C.S..    she Is. in most
   El Paso. TX. 79905.2793        instances,    entitled   to attend such sessions.

,,,,,1
                                        Section  2(a) of article           6252-17,       V.T.C.S..   the Open Meetings    Law.
   ,220 Dallas Ave.. Suite 202    provides   in part as follows:’
   HO”SlO”. TX. 77002.6966
   71MqOae6
                                             Except     as    otherwise     provided.    . .  every.   . .
                                             meeting    or session       of  every    governmental   body
   806 Broadway. suite 312                   shall   be open to the public;           and no closed     or
   L,ibbock. TX. 794013479                   executive     meeting or session      of .any governmental
   606l747.5236                              body for any of the purposes for which closed or
                                             executive     meetings     or sessions     are hereinafter
                                             authorized     shall  be held unless.      . . .   (Emphasis
   4309N. Tenth. Suite B
   McAlkn.   TX. 76501.1665                  added).
   5121882-4547
                                  Section   1 of   this   article    provides:
   200 Main Plaza. Suite 400
   San Anlonio. TX. 76TO5.2797
                                                  (a) ‘Meeting’ means any deliberation                   between a
   5121225.4191                               quorum of    members of  a governmental                     body at
                                              which. . . .

   An Equal Opportunityl
   Allirmrlivc Aclion Employer
                                                   . . . .                            ,

                                                 (6) ‘Governmental               body’         means. . .        every
                                              Commissioners    Court.           . .   in       the   state.      . . .
                                              (Emphasis added).

                                        These provisions        clearly  establish    that only the                members of a
                                  governmental  body --       in this instance.    the commissioners               court -- have




                                                                     p.    25
Honorable   James W. Smith,      Jr.   - Page 2    (JM-6)




the right.     when authorized      by section    2 of the Open Meetings Act, to
convene In executive        session.     The fact that the county clerk          is ex
officio    clerk of the commissioners        court does not make her a member of
that court.      Article   V. section     18 of the Texas Constitution       provides
in relevant     part that “[t]he      County Cowmissioners      so chosen, with the
County     Judge    as    presiding     officer,     shall    compose    the   County
Commissioners        Court. . . .‘I      Article      2342,    V.T.C.S.,     contains
virtually     the same language.      We therefore     answer your question     In the
affirmative.

                                       SUMMARY

                 The connaissloners  court    of  Frio   County may
             exclude  the county clerk    from executive    sessions
             of the court held under article     6x52-17, V.T.C.S.




                                                  JIM      MATTOX
                                                  Attorney  General   of Texas

TOM GREEN
First Assistant    Attorney   General

DAVID R. RICHARDS
Executive Assistant     Attorney       General

Prepared    by Jon Bible
Assistant    Attorney  General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison,     Chairman
Jon Bible
Rick Gilpin
George Gray
Jim Moellinger
Bruce Youngblood
                          .




                                             p.   26